DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-10 are pending in the instant invention.  According to the Amendments to the Claims, filed January 6, 2022, claims 1-9 were amended and claim 10 was added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2017/013841, filed January 18, 2017, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/280,746, filed January 20, 2016.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, with traverse, in the reply filed on January 6, 2022, is acknowledged: a) Group I - claims 1-7; and b) substituted heterocycle of formula (I) - p. 12, Table 1, Example 3.
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on August 6, 2021.
	Likewise, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted heterocycles of the formula (I).  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 8-10, directed to a method for inhibiting retinoic acid receptor related orphan receptor gamma activity in a patient, comprising administering… a substituted heterocycle of the formula (I), previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Next, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on March 25, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Then, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Moreover, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on August 6, 2021.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed January 6, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1-10 is contained within.

Reasons for Allowance

	Claims 1-10 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted heterocycles of the formula (I), as recited in claim 1.
	Consequently, the limitation on the core of the substituted heterocycles of the formula (I) that is not taught or fairly suggested in the prior art is R1 on the periphery of the heterpcycle core.  This limitation is present in the recited species of claim 6.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 1, the entire text:
	has been deleted and replaced with the following:

---“	A compound of formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

or a pharmaceutically acceptable salt thereof,

wherein:


(i)	X is N; and
	Y is CH; or

(ii)	X is CH; and
	Y is N; 

	R1 is S(O)nR7, S(O)NHR7, or S(O)nNR8R9;
	R2 is C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted with 1 or 2 substituents independently selected from the group consisting of halogen, CN, CF3, and C3-6 cycloalkyl;

	R3 is:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
;

	R4 is C1-3 alkyl, OCH3, or cyclopropyl;
	R5 is C1-3 alkyl, OCH3, or cyclopropyl;
	R6 is H, C1-3 alkyl, NH2, OCH3, or cyclopropyl;
	R7 is C1-3 alkyl;
	R8 is H;
	R9 is H;
	W is phenyl, pyridinyl, pyrimidinyl, or pyrizinyl; and
	n is 1 or 2.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein:

	X is N; and
	Y is CH.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein R3 is:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein:

	R1 is S(O)nR7;
	R2 is C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted with 1 or 2 substituents independently selected from the group consisting of CN, CF3, and cyclopropyl;
	R6 is H or NH2;
	W is phenyl, pyridin-2-yl, pyridin-3-yl, or pyrimidin-2-yl; and
	n is 2.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein:

	X is N;
	Y is CH;
	R1 is S(O)nR7;
	R2 is C1-5 alkyl, wherein the C1-5 alkyl is optionally substituted with 1 cyclopropyl substituent;

	R3 is:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;

	R6 is H;
	W is pyridin-2-yl or pyridin-3-yl; and
	n is 2.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:

---“	The compound according to claim 1, wherein the compound is selected from the group consisting of:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 1, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 2,


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 3, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 4,


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 5, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 6,


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 7, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 8,


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 9, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 10,


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 11, and 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 12,

or a pharmaceutically acceptable salt thereof.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable excipient or carrier and the compound according to claim 1, or a pharmaceutically acceptable salt thereof.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“A method for inhibiting retinoic acid receptor related orphan receptor gamma activity in a patient, wherein the method comprises administering to the patient in need thereof a therapeutically effective amount of the compound according to claim 1, or a pharmaceutically acceptable salt thereof.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 8, wherein the patient has an autoimmune disease or allergic disorder selected from the group consisting of allergic eczema, allergic rhinitis, ankylosing spondylitis, asthma, Crohn’s disease, graft versus host disease, inflammatory bowel disease, juvenile idiopathic arthritis, lupus nephritis, multiple sclerosis, psoriasis, psoriatic arthritis, reactive arthritis, rheumatoid arthritis, scleroderma, systemic lupus erythromatosis, type 1 diabetes, ulcerative colitis, and uveitis.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 9, wherein the rheumatoid arthritis is juvenile rheumatoid arthritis.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Philip I. Datlow (Reg. No. 41,482) on January 10, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624